



Exhibit 10.10
NAMED EXECUTIVE OFFICER COMPENSATION
The following table sets forth the base salaries of the Named Executive
Officers1 (the “NEOs”) of Franklin Resources, Inc. (the “Company”) as of
September 30, 2016.
Name and Principal Positions 
Base Salary
Gregory E. Johnson
Chairman of the Board and Chief Executive Officer
$
780,132


Kenneth A. Lewis
Executive Vice President and Chief Financial Officer
$
525,000


Vijay C. Advani
Co-President
$
600,000


Jennifer M. Johnson
Co-President
$
600,000


Craig S. Tyle
Executive Vice President and General Counsel
$
475,000



The Named Executive Officers are also eligible to:


Incentive Compensation


(a)
receive an annual cash incentive award pursuant to the Company’s 2014 Key
Executive Incentive Compensation Plan and the Company’s Amended and Restated
Annual Incentive Compensation Plan, each as amended and restated;



(b)
participate in the Company’s equity incentive program, which currently involves
restricted stock awards and restricted stock unit awards (including awards and
units based on performance), in each case pursuant to the Company’s 2002
Universal Stock Incentive Plan, as amended and restated; and



(c)
receive additional cash or equity payments or awards for special recognition of
significant contributions or for retention purposes.



Benefit Plans and Other Arrangements


(a)
participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs, the Franklin Templeton 401(k) Retirement Plan and the Company’s 1998
Employee Stock Investment Plan, as amended and restated (the “ESIP”); provided
that Mr. G. Johnson and Ms. J. Johnson are not eligible to participate in the
ESIP; and



(b)
receive certain perquisites offered by the Company, including club memberships,
and, in certain limited cases, use of the Company’s aircraft for personal use.



__________________________
1    The Named Executive Officers listed herein are the Company’s principal
executive officer, principal financial officer, and the three most highly
compensated executive officers of the Company as of September 30, 2016.



